Citation Nr: 1015536	
Decision Date: 04/28/10    Archive Date: 05/06/10	

DOCKET NO.  08-31 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for a chronic low back 
disability, to include degenerative disc disease. 

4.  Entitlement to service connection for chronic left 
shoulder disability. 

5.  Entitlement to service connection for a chronic 
disability involving the left hand, to include the ring 
finger. 

6.  Entitlement to service connection for a chronic neck 
disability. 

7.  Entitlement to service connection for a disability 
involving the sciatic nerve. 

8.  Entitlement to service connection for claimed residuals 
of a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1980 to February 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
Veteran should further action be required.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims at issue.  When the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist the Veteran in developing facts pertinent to the 
claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Also, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or consistent and recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifest during the applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or recurrent symptoms of a disability may be 
associated with the Veteran's service; but (4) there is 
insufficient competent evidence on file for VA to make a 
decision on a claim.  

A review of the record reveals that the Veteran has not been 
accorded examinations with regard to the disabilities at 
issue.

The gist of the Veteran's contentions is that he sustained 
neurological and orthopedic impairment in service in the mid-
1980's when on one occasion he was lifting a heavy item and 
experienced pain in the mid-low back and down the right leg 
and was referred for treatment and evaluation.  The Veteran 
essentially complains that he has low back, shoulder, neck, 
and left hand problems resulting from that one incident in 
service.  At the hearing before the Undersigned in January 
2010, he testified that he recalls having been hospitalized 
"about a month to a month and a half, I don't recall the 
exact time."  A review of the record reveals that he was 
hospitalized at the Naval Hospital, Camp Pendleton, 
California, from February 27, 1985, to March 5, 1985, for 
evaluation of increasing back pain resulting from an incident 
in which he was lifting a heavy item.  There is no showing 
that he was hospitalized for as long as one month in the 
matter of the service medical records.  At the time of 
hospital discharge on March 5, 1985, he was discharged to 
light duty and was to return in several days for followup.  

The service treatment records also reflect that he was seen 
on periodic occasions for complaints with regard to the left 
shoulder.

With regard to hearing loss and tinnitus, the Veteran has 
stated that his principal duty in service involved working 
around helicopters.  He stated at the hearing that he was 
told by a physician or healthcare provider at the VA Medical 
Center in Long Beach that his currently reported hearing loss 
and tinnitus were related to the noise exposure he had in 
service (Transcript, page 10).  The Board notes the medical 
records on file do not contain corroboration of that 
assertion.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:  

1.  The RO should obtain and associate 
with the claims file all VA medical 
records pertaining to the Veteran at the 
Veterans Medical Center in Long Beach, 
California, since July 2008.  

2.  The Naval Hospital, Camp Pendleton, 
California, 92055, should be contacted 
and asked to provide any records 
pertaining to reported treatment and 
evaluation of the Veteran at that 
facility in the mid-1980's, other than 
the hospitalization from February 27, 
1985, to March 5, 1985.  If no records 
are available, this should be so 
indicated and a communication to that 
effect should be placed in the claims 
file.  

3.  The Veteran should be asked to 
provide names and addresses of any 
private healthcare providers who have 
treated him for the disabilities at issue 
in the years since service.  The evidence 
of record includes reports of treatment 
from Dr. Cisneros and a chiropractor at 
the Prima Chiropractic Group in Garden 
Grove, California.  The Veteran should be 
asked to provide information with regard 
to whether he has seen either both of 
these individuals since 2007, or any 
other healthcare providers whose records 
are not in the claims file.  After 
obtaining any necessary authorization 
from him, the RO should associate the 
claims file records from any healthcare 
providers identified.

4.  VA should schedule the Veteran for a 
an examination by a physician 
knowledgeable in audiology for the 
purpose of determining whether there is a 
causal nexus between the Veteran's active 
military service and any current hearing 
loss and/or tinnitus.  The claims folder 
should be made available to the examiner 
for review, and the examination report 
should reflect that such review has been 
accomplished.  All appropriate testing 
should be conducted, and all pertinent 
disabilities associated with the 
Veteran's hearing should be diagnosed.  
The examiner should provide an opinion as 
to whether it is more likely than not, at 
least as likely as not, or less likely 
than not that any current hearing loss 
and/or tinnitus had its origin in service 
or is in any way related to the Veteran's 
active service.  Any opinion expressed 
should be supported by a complete 
rationale.  If the examiner is not able 
to provide the requested opinion without 
resort to speculation, this should be so 
stated and he or she should discuss why 
such an opinion is not possible.

5.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in orthopedics and neurology for the 
purpose of determining whether there is a 
causal nexus between his active military 
service and any current back disability, 
neck disability, left shoulder 
disability, or left hand disability.  The 
claims folder should be made available to 
the examiner for review and the 
examination report should reflect that 
such review has been accomplished.  All 
appropriate testing should be conducted, 
and all pertinent disabilities associated 
with the neurologic and orthopedic 
systems found to be present should be 
diagnosed.  The examiner should provide 
an opinion as to whether it is more 
likely than not, at least as likely as 
not, or less likely than not that any 
current neck, back, left shoulder, left 
hand, and/or left ring finger disability 
had its origin in service or is in any 
way related to the Veteran's active 
service.  Any opinion expressed should be 
supported by a complete rationale.  If 
the examiner is not able to provide the 
requested opinion without resort to 
speculation, this should be so stated and 
he or she must discuss why such an 
opinion is not possible without resort to 
speculation.  

6.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded the 
appropriate time period within which to 
respond.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless otherwise notified.  However, he is placed on notice 
that pursuant to the provisions of 38 C.F.R. § 3.655 (2009), 
failure to cooperate by not attending the requested VA 
examinations may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



